DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed September 21, 2022 has been entered. Claims 1-22 remain pending in the application. Applicant’s amendments to the Claims have overcome the 112(b) rejection previously set forth in the Non-Final Office Action mailed July 20, 2022. Applicant’s amendments to the claims have overcome all of the objections set forth in the Non-Final Office Action mailed July 20, 2022. 

Claim Warning
Applicant is advised that should claims 1, 2, 3, 4, 5, 7, 8, 9, and 11 be found allowable, claims 12, 13, 14, 15, 16, 18, 19, 20, and 22, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shachar (CN 103140168) (previously cited) in view of Johnson (U.S. Patent Publication No. 20140039371).  
Regarding claim 1, Shachar teaches (Figure 1) a spinal fusion sensing system that comprises one implantable electronic assembly (200) coupled to a spinal stabilization hardware assembly (110), cage body (12), and an externally worn system (400) (i.e. a system comprising a wearable apparatus comprising an electronics system). Figure 12 shows the external wearable system worn on the torso, constraining movement of the waist when worn by the user (i.e. configured to constrain spinal motion of the wearer). (Paragraph [0114]).
As shown in Figure 2b, the fusion sensing system is coupled to a plurality of motion sensors (300) (i.e. inertial measurement unit), mounted to the spine through the wearable system (400) worn by patient comprising an external reader (401) (i.e. first short-range receiver). Reader (401) further comprises, induction coil (441) (i.e. first short-range transmitter) (Figures 11 and 12), which is the inductive coupling or inductive link (541) between communication to implantable device electronic assembly (200) (i.e. one or more spinal implants in communication with the wearable apparatus). (Paragraph [0093]).
Furthermore, the implantable electronic assembly (200) comprises a vertebral motion sensor (VBMS) (205) and two position sensors (300) coupled adjacent to the vertebrae used for detecting the status of the plate of between them (i.e. the spinal implants comprises one or more sensors configured to measure one or more characteristics of a fusion status of the spinal implant). (Figures 6A-6B, Paragraphs [0094]-[0097], [0103]).
The implantable electronic component includes an implantable data circuit (i.e. second short-range receiver) and an implantable induction coil coupled to the implantable data circuit (i.e. second short-range transmitter). The implantable data circuit transmits the data received by the implantable electronic component to the data receiver circuit through electromagnetic coupling of an external induction coil and the implantable induction coil. The data receiver circuit transmits instructions to the implantable data circuit and the implantable electronic component through electromagnetic coupling of the external induction coil and the implantable induction coil (i.e. wherein the one or more spinal implants are configured to communicate one or more of the measured characteristics to the wearable apparatus via the second transmitter). (Paragraph [0025]).
However, Shachar does not teach a system configured to constrain spinal motion of the wearer to “specific degrees of angulation between vertebral members in flexion, extension, lateral bending, and/or axial rotation."
Johnson, in a related field of endeavor, teaches an exoskeletal spinal orthosis (10) with sensors (22a, 22b) that measure one or more physical parameters indicative of a bending moment being applied by the user due to gravity and/or muscle forces to the orthosis. (Figure 4 is a graphical depiction of typical moment vs. flexion angle relationships for a body-orthosis system). As an example, a controller can be set to induce flexion through in the orthosis by having the anterior actuators retract while the posterior actuators extend when the sensor signals exceed a maximum threshold, thereby applying a corrective moment. If the sensor signals remain within a set range of permissible values or the actuators reach maximum extension, the orthosis will be held at that current level of flexion. If the sensor signals drop below a minimum threshold, the controller will induce extension in the orthosis by extending the anterior actuators and retracting the posterior actuators until the sensor signals are within the chosen threshold, at which point the controller will stop the actuators. Johnson further teaches that orthosis is not limited to flexion and extension within the sagittal plane and that it could be possible to achieve flexion and extension in the sagittal plane, lateral bending in the coronal plane, and axial rotation in the transverse plane (i.e. a system configured to constrain spinal motion of the wearer to specific degrees of angulation between vertebral members in flexion, extension, lateral bending, and/or axial rotation). (Paragraph [0022]).  
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shachar to provide a system configured to constrain spinal motion of the wearer to “specific degrees of angulation between vertebral members in flexion, extension, lateral bending, and/or axial rotation” of Johnson. Doing so provides orthosis capable of applying a nonlinear or variable corrective moment and/or distraction force as needed by the user or a clinician without requiring any structural changes to the orthosis. (Paragraph [0022]).  
Regarding claim 12, Shachar teaches (Figure 1) a spinal fusion sensing system that comprises one implantable electronic assembly (200) coupled to a spinal stabilization hardware assembly (110), cage body (12), and an externally worn system (400) (i.e. a system comprising a wearable apparatus comprising an electronics system). Figure 12 shows the external wearable system worn on the torso, constraining movement of the waist when worn by the user. (Paragraph [0114]).
As shown in Figure 2b, the fusion sensing system is coupled a plurality of motion sensors mounted to the spine through the wearable system worn by patient comprising an external reader (401) (i.e. first short-range receiver). Reader (401) further comprises, induction coil (441) (i.e. first short-range transmitter) (Figures 11 and 12), which is the inductive coupling or inductive link (541) between communication to implantable device electronic assembly (200) (i.e. one or more spinal implants in communication with the wearable apparatus). (Paragraph [0093]).
Furthermore, the implantable electronic assembly (200) comprises a vertebral motion sensor (VBMS) (205) and two position sensors (300) coupled adjacent to the vertebrae used for detecting the status of the plate of between them (i.e. the spinal implants comprises one or more sensors configured to measure one or more characteristics of a fusion status of the spinal implant). (Figures 6A-6B, Paragraphs [0094]-[0097], [0103]).
The implantable electronic component includes an implantable data circuit (i.e. second short-range receiver) and an implantable induction coil coupled to the implantable data circuit (i.e. second short-range transmitter). The implantable data circuit transmits the data received by the implantable electronic component to the data receiver circuit through electromagnetic coupling of an external induction coil and the implantable induction coil. The data receiver circuit transmits instructions to the implantable data circuit and the implantable electronic component through electromagnetic coupling of the external induction coil and the implantable induction coil (i.e. wherein the one or more spinal implants are configured to communicate one or more of the measured characteristics to the wearable apparatus via the second transmitter). (Paragraph [0025]).
However, Shachar does not teach a system configured to constrain spinal motion of the wearer to “specific degrees of angulation between vertebral members in flexion, extension, lateral bending, and/or axial rotation."
Johnson, in a related field of endeavor, teaches an exoskeletal spinal orthosis (10) with sensors (22a, 22b) that measure one or more physical parameters indicative of a bending moment being applied by the user due to gravity and/or muscle forces to the orthosis. (Figure 4 is a graphical depiction of typical moment vs. flexion angle relationships for a body-orthosis system). As an example, a controller can be set to induce flexion through in the orthosis by having the anterior actuators retract while the posterior actuators extend when the sensor signals exceed a maximum threshold, thereby applying a corrective moment. If the sensor signals remain within a set range of permissible values or the actuators reach maximum extension, the orthosis will be held at that current level of flexion. If the sensor signals drop below a minimum threshold, the controller will induce extension in the orthosis by extending the anterior actuators and retracting the posterior actuators until the sensor signals are within the chosen threshold, at which point the controller will stop the actuators. Johnson further teaches that orthosis is not limited to flexion and extension within the sagittal plane and that it could be possible to achieve flexion and extension in the sagittal plane, lateral bending in the coronal plane, and axial rotation in the transverse plane (i.e. a system configured to constrain spinal motion of the wearer to specific degrees of angulation between vertebral members in flexion, extension, lateral bending, and/or axial rotation). (Paragraph [0022]).  
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shachar to provide a system configured to constrain spinal motion of the wearer to “specific degrees of angulation between vertebral members in flexion, extension, lateral bending, and/or axial rotation” of Johnson. Doing so provides orthosis capable of applying a nonlinear or variable corrective moment and/or distraction force as needed by the user or a clinician without requiring any structural changes to the orthosis. (Paragraph [0022]).  
Claims 2-7 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shachar in view of Johnson, further in view of Barnes (U.S. Patent No. 2017/0325740) (previously cited).
Regarding claims 2-3 and 13-14, Shachar as modified by Johnson teaches all of the elements of the claimed invention except "wherein the electronics system is embedded into the wearable apparatus" and "wherein the electronics system is configured to be removeably secured to the wearable apparatus."
Barnes, in a related field of endeavor, teaches a waistband monitoring coupled to a waistband worn around the waist of a user and is configured to perform waistband monitoring analysis on a user based on data from sensors attached to the waistband monitoring device.
Based on the motion and physiological parameters that are being measured, the location of the waistband monitoring device and sensors may be adjustable with regards to the waistband it is attached to (i.e. removably secured) or embedded in. (Paragraphs [0018]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shachar as modified by Johnson to provide an "electronics system embedded into the wearable apparatus" and/or "an electronics system configured to be removeably secured to the wearable apparatus" of Barnes. Doing so allows measurement of motion and physiological parameters to be adjusted based on the application and location. (Paragraph [0017]).
Regarding claims 4 and 15, Shachar as modified by Johnson teaches all of the elements of the claimed invention except "wherein the electronics system comprises a mobile electronic device."
Barnes teaches a waistband monitoring device (101) comprising a mobile phone (196), on which user may select an indication of a particular activity in a graphical user interface (i.e. the electronics system comprises a mobile electronic device). (Paragraph [0016], [0024]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shachar as modified by Johnson to provide an "electronics system compris[ing] a mobile electronic device" of Barnes. Doing so provides a user the ability to select an indication of a particular activity to the analysis controller. (Paragraph [0024]).
Regarding claims 5 and 16, as previously discussed, Shachar as modified by Johnson teaches a fusion sensing system comprising a plurality of motion sensors (300) (i.e. inertial measurement unit), mounted to the spine through the wearable system (400) worn by patient. The motion sensors provide information of relative tilting movement between two vertebrae above and below the fusion joint (i.e. the inertial measurement unit is configured to measure data pertaining to one or more assessed motions of the wearer). (Paragraphs [0019], [0093]).
However, Shachar as modified by Johnson does not teach a "wearable apparatus [] configured to transmit information to an electronic device located remotely from the wearable apparatus, the information comprising at least a portion of the measured characteristics and at least a portion of the data pertaining to one or more assessed motions of the wearer."
Barnes teaches an analysis controller (199) configured to generate an analysis of the user's performance of the identified activity based on the motion data and the physiological data. An analysis of the user's performance of the identified activity may be data indicating an evaluation of the motion data and the physiological data. The analysis controller (199) may also be configured to provide the analysis to another device. For example, the analysis controller (199) may provide the analysis to a server (106) via a network (172) (i.e. wearable apparatus [] configured to transmit information to an electronic device located remotely from the wearable apparatus, the information comprising at least a portion of the measured characteristics and at least a portion of the data pertaining to one or more assessed motions of the wearer). (Paragraphs [0025], [0029]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shachar as modified by Johnson to provide a "wearable apparatus [] configured to transmit information to an electronic device located remotely from the wearable apparatus, the information comprising at least a portion of the measured characteristics and at least a portion of the data pertaining to one or more assessed motions of the wearer" of Barnes. Doing so provides a location that acts as a database repository for any motion data, motion patterns, physiological data, environmental condition indications and can be used by multiple users to share performance results, physiological data, sensed data, environmental conditions, and analysis. (Paragraph [0029]).
Regarding claims 6 and 17, as previously discussed, Barnes teaches that analysis controller (199) may also be configured to provide the analysis to another device. In a particular embodiment, the analysis controller (199) is configured to transmit data to the phone (196) for transmission to the network (172). The server (106) may include an analysis monitor that includes automated computing machinery configured to receive the analysis; the sensor data; and the motion patterns. The analysis monitor may also be configured to act as a central repository for multiple users so that users can share performance results, physiological data, sensed data, environmental conditions, and analysis. For example, a user of the waistband monitoring device (101) may forward an analysis to another user or transmit a message encouraging another user along with indications of how the user is performing a particular exercise activity as indicated by the analysis (i.e. wherein the wearable apparatus is configured to transmit the information to a client electronic device associated with the wearer; or an electronic device associated with an assessment system). (Paragraph [0029]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shachar as modified by Johnson to provide an "electronic device compris[ing] a client electronic device associated with the wearer; or an electronic device associated with an assessment system" of Barnes. Doing so provides a location that acts as a database repository for any motion data, motion patterns, physiological data, environmental condition indications and can be used by multiple users to share performance results, physiological data, sensed data, environmental conditions, and analysis. (Paragraph [0029]).
Regarding claims 7 and 18, Johnson teaches controller (28) capable of storing one or more programs that can be executed by the processor to record data concerning operation of the orthosis and communicate the data externally from the orthosis. The addition of communication and logging capabilities is particularly beneficial in a clinical setting, where clinicians are able to remotely monitor the state of treatment, including but not limited to the level of applied support, patient compliance, and activity levels (i.e. wherein the one or more assessed motions are part of a clinical evaluation protocol). (Paragraph [0023]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shachar to provide “wherein the one or more assessed motions are part of a clinical evaluation protocol” of Johnson. Doing so allows a clinician to adjust the behavior of the orthosis and monitor the patient. (Paragraph [0023]).
7.	Claims 8-11 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shachar in view of Johnson, further in view of Boillot (WO 2013/044157) (previously cited).
Regarding claims 8 and 19, Shachar as modified by Johnson teaches all of the elements of the claimed invention except "wherein the one or more sensors comprises a load sensing assembly configured to detect a strain experienced by an associated spinal implant".
Boillot, in a related field of endeavor, teaches a spine instrument (400) comprising one or more load sensors coupled to predetermined locations of surfaces (403) and (406) to measure load magnitude and the position of applied load to the surfaces (i.e. the one or more sensors comprises a load sensing assembly configured to detect a strain experienced by the respective spinal implant). (Paragraph [0074]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shachar as modified by Johnson to provide "one or more sensors compris[ing] a load sensing assembly configured to detect a strain experienced by an associated spinal implant" of Boillot. Doing so allows a means to measure, adjust, and test a vertebral joint prior to installing a vertebral component. (Paragraph [0074]).
Regarding claims 9 and 20, Shachar as modified by Johnson teaches all of the elements of the claimed invention except "wherein the one or more sensors comprises a pressure sensor".
Boillot teaches a sensor (352) implanted on a bone or prosthetic component of the vertebral joint (e.g., vertebra) to assess behavior of the vertebral joint during movement, such as, a quality or functionality of the joint mechanics as related to pressure. (Paragraph [0065]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shachar as modified by Johnson to provide "wherein the one or more sensors comprises a pressure sensor" of Boillot. Doing so allows evaluation of the host bone and tissue. (Paragraph [0065]).
Regarding claims 10-11 and 21-22, Shachar as modified by Johnson teaches all of the elements of the claimed invention except "wherein the one or more sensors comprises a second inertial measurement unit" and "wherein the one or more sensors comprises a temperature sensor."
Boillot teaches a second sensor (366) positioned at a different position in the procedure area for assessing behavior of the vertebral joint during movement. Sensor (366) allows evaluation of the host bone and tissue regarding, but not limited to bone density, fluid viscosity, temperature, strain, pressure, angular deformity, vibration, load, torque, distance, tilt, shape, elasticity, motion (i.e. second inertial measurement unit". (Paragraph [0065]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shachar as modified by Johnson to provide "wherein the one or more sensors comprises a second inertial measurement unit" and "wherein the one or more sensors comprises a temperature sensor" of Boillot. Doing so allows further evaluation of the host bone and tissue relative to sensor (352). (Paragraph [0065]).

Response to Arguments
Applicant’s arguments with respect to Claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see “Remarks”, filed 09/21/2022, with respect to the rejection of claims 1-22 under 35 U.S.C. 103 have been fully considered. In view of the claim amendments, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection was necessitated by the claim amendments made in view of Johnson.
Upon amending claims 1 and 12 to include the limitation wherein the system is configured to constrain spinal motion of the wearer to “specific degrees of angulation between vertebral members in flexion, extension, lateral bending, and/or axial rotation”, Applicant asserts that none of the cited references disclose an external wearable system constraining movement of the patient in such a manner.
However, this argument is rendered moot in view of the new ground of rejection made in view of Johnson.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/OM PATEL/               Examiner, Art Unit 3791                                                                                                                                                                                         	9/29/2022

/MATTHEW KREMER/            Primary Examiner, Art Unit 3791